Appeals from orders of the Supreme Court at Special Term, entered April 28, 1975 in Tompkins County, which conditionally denied defendant’s motions to preclude and to vacate the note of issue. As a general rule, appellate courts will not interfere with the discretion of Special Term in nonprejudicial rulings with respect to the items of a demand for a bill of particulars unless such rulings are wholly without merit (Sacks v Town of Thompson, 33 AD2d 627). The trial court properly exercised its discretion in determining that the bill of particulars served was sufficient, and that additional information concerning plaintiff’s alleged back injury could be obtained by defendant by way of an examination before trial and a physical examination to which plaintiff was directed to submit. It was upon these conditions that the motions were denied (3 Weinstein-Korn-Miller, NY Civ Prac, par 3043.07). Orders affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney, Koreman and Reynolds, JJ., concur.